DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on December 4, 2020 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Scott Teakell on November 1, 2021.
The application has been amended as follows: 
Claim 1:
A method of propping fractures in tight formation comprising: 
a) injecting into a wellbore a first pad fluid stage comprising a first aqueous-based fluid at a rate above a fracturing gradient to create fractures; 
b) injecting into the wellbore a second pad fluid stage comprising a second aqueous-based fluid and a proppant mixture comprising a slurry of small proppant particles comprising 95% w/w of 140 mesh or smaller, at 0.01 to 0.5 lbm/gal; 

d) repeating steps b and c at least one more time creating proppant packs in the fractures to create one or more propped fractures; 
e) after step (d), injecting into the wellbore only one main proppant slurry stage comprising a third aqueous-based fluid and a proppant with larger sized particles than the small proppant particles in the second pad fluid stage, the third aqueous-based fluid including a tackifying agent or a curable resin providing cohesion between a face of the fractures and at least one of the small proppant particles and the larger sized particles, enhancing vertical proppant distribution within the one or more propped fractures, wherein the stage incorporates a concentration of about 0.1 lbm/gal of the larger sized particles; and 
f) during step (e), increasing particle concentrations of the proppant in the primary fractures.
Claim 2:
	Canceled
Claim 3:
The method according to claim 1, wherein steps b) and c) are repeated in a same perforated interval.
Claim 13:
mixture of proppants suspend, settle, form bridges, or pack, to ensure that the fractures remain open with conductivity.
Claim 14:
The method according to claim 1, wherein the proppant in the main proppant slurry stage comprises about 5 weight percent to about 10 weight percent of degradable particulates which allows the proppant to remain permeable, or form porous channels.
Claim 20:
A method of propping fractures in tight formation comprising: 
a) injecting into a wellbore a first pad fluid stage comprising a first aqueous-based fluid at a rate above a fracturing gradient to create fractures; 
b) injecting into the wellbore a second pad fluid stage comprising a second aqueous-based fluid and a slurry of small proppant particles of about 1 micron to 100 microns, the slurry comprising a mixture of proppants having different specific gravities, different crush strengths and different degradability; 
c) injecting into the wellbore a diverting agent stage including a divergent agent comprising degradable particulates of at least one of chitins, chitosans, proteins, aliphatic polyesters, poly(.epsilon.-caprolactones), poly(hydroxybutyrates), polyanhydrides, aliphatic polycarbonates, poly(amino acids), poly(ethylene oxides), polyphosphazenes, coated rock salt, and combinations thereof; 
d) repeating steps b and c at least one more time creating proppant packs in the fractures to create one or more propped fractures; and 
after step (d), injecting into the wellbore only one main proppant slurry stage comprising a third aqueous-based fluid and a proppant with larger sized particles than the small proppant particles in the second pad fluid stage for propping the fractures, the third aqueous-based fluid including a tackifying agent or a curable resin providing cohesion between a face of the fractures and at least one of the small proppant particles and the larger sized particles, enhancing vertical proppant distribution within the one or more propped fractures, wherein the main proppant slurry stage incorporates a concentration of about 0.1 lbm/gal of the larger sized particles; and 
f) during step (e), increasing particle concentrations of the proppant in the primary fractures.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Makarychev-Mikhailov et al., alone or in combination with Crews et al. and/or Weaver et al., teaches methods of propping fractures in a tight formation comprising injecting multiple fluid stages and diverting agent stages to provide proppant placement as set forth in the Final Rejection (mailed September 28, 2020). The reference(s), however, fail to disclose the method steps in combination with step (e) in an order as instantly claimed, with only one main proppant slurry stage with increasing particle size and concentration, and comprising components, concentrations and functionalities as instantly claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674